                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
9
10
                             UNITED STATES DISTRICT COURT
11                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
12
     MINHNGA NGUYEN,
13
                   Plaintiff,
14                                                       Case No. 2:15-cv-00793-RAJ
            v.
15                                                       ORDER
     The BOEING COMPANY,
16
                   Defendant.
17
18
                                       I.          INTRODUCTION
19
            This matter comes before the Court on Plaintiff’s Motion to Amend Judgment. Dkt.
20
     # 143. For the reasons below, Plaintiff’s motion is DENIED.
21
                                        II.        BACKGROUND
22
            The facts of this case are set forth in greater detail in the Findings of Fact and
23
     Conclusions of Law issued by the Court. Dkt. # 137. Those facts will not be repeated and
24
     are incorporated in this Order.
25
                                            III.    DISCUSSION
26
            Motions for reconsideration are disfavored under the Local Rules for the Western
27
28   ORDER – 1
1    District of Washington. See LCR 7(h)(1). Thus, “in the absence of a showing of manifest
2    error in the prior ruling or a showing of new facts or legal authority which could not have
3    been brought to [the Court’s] attention earlier with reasonable diligence,” such motions
4    will ordinarily be denied. Id. Motions for reconsideration must be filed within fourteen
5    (14) days of the order on which the motion is based. LCR 7(h)(2).
6           While a previous order can be reconsidered and amended under Rule 59(e), the rule
7    offers an “extraordinary remedy” to be used sparingly. A motion to reconsider “should not
8    be granted, absent highly unusual circumstances, unless the district court is presented with
9    newly discovered evidence, committed clear error, or if there is an intervening change in
10   the controlling law.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (quoting Kona
11   Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000); Fed. R. Civ. P. 59.
12   Rule 60(b) allows a party to seek relief from an order under a “limited set of circumstances,
13   including fraud, mistake, and newly discovered evidence.” Harvest v. Castro, 531 F.3d
14   737, 744 (9th Cir. 2008); Fed. R. Civ. P. 60(b).
15          Plaintiff has failed to show any newly discovered evidence, clear error of law, or
16   any intervening change in the law. Rather, Plaintiff attempts to re-litigate issues addressed
17   at trial that were subsequently analyzed in the Court’s Findings of Fact and Conclusions of
18   Law. See Dkt. # 137. To the extent Plaintiff’s motion evidence not submitted at trial, she
19   presents no explanation as to why she was unable to previously present this evidence.
20   Ultimately, as the Court noted in its Findings of Fact and Conclusions of Law, Plaintiff
21   failed to show by a preponderance of the evidence that her filing of an EEO complaint was
22   one of the reasons she was terminated, and that, but for that complaint, she would not have
23   been fired. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1064-65 (9th Cir.
24   2002). Furthermore, Defendant met its burden to produce evidence of a legitimate,
25   nondiscrimatory reason for Plaintiff’s discharge.       Specifically, Defendant produced
26   substantial evidence of Plaintiff’s failure to comply with management direction or
27   company policies at the time of her termination. Dkt. # 137 at 16-17. Finding no basis for
28   ORDER – 2
1    reconsideration, the Court DENIES Plaintiff’s motion. Dkt. # 143.
2
3    DATED this 17th day of July, 2019.
4
5
6
                                                   A
                                                   The Honorable Richard A. Jones
7
                                                   United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
